NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KENNY G ENTERPRISES, LLC,                No. 18-55027

             Debtor.                            D.C. Nos. 8:16-cv-01946-GW
______________________________                            8:17-cv-00389-GW

KENNETH GHARIB,
                                                MEMORANDUM*
                Appellant,

 v.

THOMAS H. CASEY, Chapter 7 Trustee,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                              Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Kenneth Gharib appeals pro se from the district court’s order affirming two

continuing civil contempt orders entered by the bankruptcy court on October 4,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016 and February 16, 2017. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo a district court’s decision on appeal from a bankruptcy court, and

apply the same standard of review the district court applied to the bankruptcy

court’s decision. Christensen v. Tucson Estates, Inc. (In re Tucson Estates, Inc.),

912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      The bankruptcy court did not clearly err by concluding that Gharib failed to

satisfy his burden to show that he is unable to comply with the bankruptcy court’s

orders, and did not abuse its discretion by ordering continued sanctions for civil

contempt, including incarceration. See Kismet Acquisition, LLC v. Diaz–Barba (In

re Icenhower), 755 F.3d 1130, 1138 (9th Cir. 2014) (standard of review); see also

Shell Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 630 (9th Cir. 2016)

(explaining that civil coercive contempt may change over time into criminal

contempt depending on changing ability of the contemnor to comply with the

contempt order); FTC v. Affordable Media, LLC, 179 F.3d 1228, 1239 (9th Cir.

1999) (“[T]he party asserting the impossibility defense must show categorically

and in detail why he is unable to comply.” (citations and internal quotation marks

omitted)). Because Gharib’s continued incarceration for noncompliance with the

bankruptcy court’s monetary sanctions remained coercive at the time of

enforcement, we reject as without merit Gharib’s contention that his due process

rights were violated.


                                          2                                   18-55027
      We reject as without merit and unsupported by the record Gharib’s

contentions regarding notice and an opportunity to be heard orally when the district

court changed the hearing date on its own motion.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-55027